DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 10/28/2021 have been entered.
2. Claims 1 and 16 have been amended.
3. In view of Applicant’s amendments to claims 1 and 16, the 35 USC 102 rejection of record has been withdrawn and a new 35 USC 103 rejection is set forth below to address the new amendments regarding the absence of feeder cells in cell culture. Further, Applicant arguments are drawn entirely to the new amendments regarding the absence of feeder cells.
4. Claims 1-5, 7-11, 16-20 and 22-25 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-11, 16-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US 2015/0099267 A1, published 5/9/2015) in view of Green et al. (US 2010/0112691 A1) and Usta et al. (2014, Ann. Transl. Med., Vol. 2(10), pgs. 1-9).


Regarding claim 1, Schlegel et al. teach a method of continuously culturing pancreatic islet cells comprising:
a) culturing the cells in the presence of a cell culture medium, and 
b) inhibiting the activity of ROCK during culturing (pg. 1 parags. 0005-0006, pg. 3 parags. 0038-0039, pg. 7 parags. 0064 and 0074).
Regarding claim 2, Schlegel teaches that the pancreatic islet cells are primary cells (pg. 4 parags. 0040-0041).
Regarding claim 3, Schlegel teaches that the pancreatic islet cells are not primary cells (pg. 4 parag. 0040).
Regarding claim 4, Schlegel teaches that the pancreatic islet cells are tumor cells (pg. 4 parag. 0040).
Regarding claim 5, Schlegel teaches that the culture medium comprises serum or a serum replacement (pg. 7 parag. 0072).
Regarding claim 7, Schlegel teaches that ROCK1 or ROCK2 can be used (pg. 8 parag. 0079).
Regarding claims 8 and 9, Schlegel teaches that Y-27632, HA1100, HA1077 and GSK429286 can be used (pg. 8 parag. 0081).
Regarding claim 10, Schlegel teaches that an RNAi specific for ROCK1 can be used (pg. 8 parag. 0082).
Regarding claim 11, Schlegel teaches passaging the pancreatic islet cells after inhibiting ROCK and placing the passaged cells in a cell culture in which ROCK is not being inhibited (pg. 10 parag. 0092).
Regarding claim 16, Schlegel teaches a method of stimulating the growth of pancreatic islet cells comprising:
a) culturing the cells in the presence of a cell culture medium, and
b) inhibiting the activity ROCK during culturing,
whereby culturing the pancreatic islet cells while inhibiting the activity of the Rho kinase will stimulate the growth of the pancreatic islet cells (pg. 1 parags. 0005-0006 and 0012, pg. 3 parags. 0038-0039, pg. 7 parags. 0064 and 0074).
Regarding claim 17, Schlegel teaches that the pancreatic islet cells are primary cells (pg. 4 parags. 0040-0041).
Regarding claim 18, Schlegel teaches that the pancreatic islet cells are not primary cells (pg. 4 parag. 0040).
Regarding claim 19, Schlegel teaches that the pancreatic islet cells are tumor cells (pg. 4 parag. 0040).
Regarding claim 20, Schlegel teaches that the culture medium comprises serum or a serum replacement (pg. 7 parag. 0072).
Regarding claim 22, Schlegel teaches that ROCK1 or ROCK2 can be used (pg. 8 parag. 0079).
Regarding claims 23 and 24, Schlegel teaches that Y-27632, HA1100, HA1077 and GSK429286 can be used (pg. 8 parag. 0081).
Regarding claim 25, Schlegel teaches that an RNAi specific for ROCK1 can be used (pg. 8 parag. 0082).
Schlegel does not teach:
(i) cell not cultured in the presence of feeder cells and cell culture medium not conditioned with feeder cells.

(i) Regarding feeder-free cell conditions for culturing, Green et al. teach a method of cell culture using pancreatic cells (eg. islets) using serum free and feeder free culture conditions (claims 1, 6, 13, 17 and parags. 0102 and 0116).
	(i) Regarding the benefits of xeno-free culture, Usta et al. teach:
“Cell culture is one of the most common methods used to recapitulate a human disease environment in a laboratory setting. Cell culture techniques are used to grow and maintain cells of various types including those derived from primary tissues, such as stem cells and cancer tumors. However, a major confounding factor with cell culture is the use of serum and animal (xeno) products in the media. The addition of animal products introduces batch and lot variations that lead to experimental variability, confounds studies with therapeutic outcomes for cultured cells, and represents a major cost associated with cell culture. Here we report a commercially
available serum-free, albumin-free, and xeno free (XF) media (Neuro-PureTM) that is more cost-effective than other commercial medias. Neuro-Pure was used to maintain and differentiate various cells of neuronal lineages, fibroblasts, as well as specific cancer cell lines; without the use of contaminants such serum, albumin, and animal products. Neuro-Pure allows for a controlled and reproducible cell culture environment that is applicable to translational medicine and general tissue culture.” (see Abstract)
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Schlegel regarding a method of continuously culturing pancreatic islet cells with the teachings of Green regarding the feeder-free cell culture of pancreatic islets and the teachings of Usta regarding the benefits of xeno-free cell culture to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Usta teaches that a major confounding factor with cell culture is the use of serum and animal (xeno) products in the media and that the addition of animal products introduces batch and lot variations that lead to experimental variability, confounds studies with therapeutic outcomes for cultured cells, and represents a major cost associated with cell culture. Thus culturing the cells of Schlegel under free-free conditions would be an obvious improvement in view of the teachings of Usta.
	There would have been a predictable degree of success that the pancreatic islet cells of Schlegel could be cultured under free-free conditions since Green demonstrated successful cell culture of pancreatic islet cells without feeder-cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632